              Case 2:21-mj-09026-CLW Document 2 Filed 01/12/21 Page 1 of 1 PageID: 14
                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of New Jersey

                                        MAGISTRATE'S COURTROOM MINUTES

                                                                                 MAGISTRATE JUDGE: _W_al_do_r_ _ _ _ _ _ _ __

                UNITED STATES OF AMERICA
                                                       Plaintiff                 CASE NO. 2:21-9026

                                V.                                               DATE OF PROCEEDINGS: -
                                                                                                      1/12/21
                                                                                                         -------
                         THOMAS BARANYI
                                                                                  DATE OF ARREST:             l/l 2/2l
                                                  Defendant                                                  ------------
PROCEEDINGS:
                      -Initial
                         ----------
      CO MP LA INT                                                           D      TEMPORARY COMMITMENT
      ADVISED OF RIGHTS      J;.c -t,>dJ-1'{ ""' \{, ~u.-~ll.o,..)           0      CONSENT TO DETENTION WITH RIGHT TO MAKE A
      ORDER OF DETENTION       (                                             0      BAIL APPLICATION AT A LATER TIME
5ej   APPT. OF COUNSEL: ,07 AFPD              C7   CJA                       0      BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
CJ    PRELIMINARY HEAR~AIVED ON THE RECORD                                   ¥      BAIL SET:  [0 o, 0,72' ,:P
0     CONSENT TO MAGISTRATE'S JURISDICTION                                            ~ UNSECURED BOND
0     PLEA ENTERED:      C7GUILTY          C7  NOT GUILTY                              0   SURETY BOND SECURED BY CASH/PROPERTY
D     PLEA AGREEMENT                                                         D
                                                                             0      TRAVEL RESTRICTED
                                                                                    REPORT TO PRETRIAL_S_E_R_V-IC_E_S_ _ _ _ _ __
0     RULE 11 FORM
0     FINANCIAL AFFIDAVIT EXECUTED                                           0     DRUG TESTING AND/OR TREATMENT
D     OTHER:
              ---------------                                                0     MENTAL HEAL TH TESTING AND/OR TREATMENT
                                                                             0     SURRENDER AND/OR OBTAIN NO PASSPORT
                                                                             17':+.SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                             <     ADDITIONAL CONDITIONS

 HEARING SET FOR:

0     PRELIMINARY/REMOVAL HRG.                                                   DATE:
0     DETENTION/BAIL HRG.                                                        DATE:-_-
                                                                                        _-_-
                                                                                           _-_-
                                                                                              _-_-
                                                                                                 _-_-
                                                                                                    _-_-
                                                                                                       _-__-
D     TRIAL: c=J_couRT .c=J_ruRY                                                 DATE:
                                                                                       --------------
D     SENTENCING                                                                 DATE:
~
L..FJ OTHER:              I;.
              ~: h~ \\ V ; VC >j)L, El b      l). L.                             DATE:==,=1=,=~1=z...=,=={=fl=M..===c=v=1c=/,,=t1i=A=J===

 APPEARANCES:                                                                          ~(;.f.      ~f\S.µ,(-A""-t,el ~()~~-v\ '
 AUSA:       Joyce Malliet                                                              e,."""'s-vl """"-~ v ~, I "'-\, k "4-r 'r,Jwi'f

 DEFT. COUNSEL:        Adam Axel (for today only)
                                                                                        \-1m-'\ ~ • F' {) \) : :, ~ r ~ V"' .f,. r 0,~j
                                                                                        '(JV-,,,   (o).IC    o..,.._\(
 PROBATION:
                --------------
 INTERPRETER_ _ _ _ _ _ _ _ _ _ _ _ __                                             - Oe,,,f- i-o"s, V\-¾                 -\,   ~"'.,,s '1~
             Language:
                                                                                     v/ot.i~
TIME COMMENCED:    4 :lSpm
                 ----,---,--=------------
TIME TERMINATED:   4:45pm
CD NO: Zoom
                       ------------                                                                         TIMGORMAN
                                                                                                            DEPUTY CLERK
